DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
Applicant's amendments filed 2/23/2021 to claims 1-5 have been entered. Claims 9-21 have been canceled. Claims 22-27 have been added. Claims 1-8 and 22-27 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. 
The instant amendments have overcome the anticipation and obviousness rejections based upon Shaham, which are withdrawn. The non-statutory double patenting rejections of record are withdrawn in view of the instant terminal disclaimers.
Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Goldberg on 3/30/2021.

Amend the claims as follows:
Claim 5, line 2: Delete “highly”.

Conclusion
Claims 1-8 and 22-27 are allowed with the entry of the Examiner’s Amendment above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is appended with this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Sean C. Barron/Primary Examiner, Art Unit 1653